10
11
12
13
14
15
16
17
18
19
20
_21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
NATIONAL UNION FIRE CASE NO. C 14-0/169JLR
INSURANCE C()MPANY OF
PITTSBURGH’ PA’ ORDER GRANTING MOTION
t FOR EXTENSION OF TIME,
mannifo DENYING MOTION FOR LEAVE
V TO USE COURT FACILITIES,
' DENYING MOTION FOR STAY,
AND GRANTING MOTION FOR
ALAN J. SMITH, et al., SUl\/H\/_[ARY _]UDGMENT
Defendants.

 

 

I. INTRODUCTION
Before the court are (1) Defendant Estate of Susann Smith’s (“the Estate”) motion
for summary judgment seeking a judgment for, and a disbursement of, the life insurance
benefits at issue in this interpleader action (MSJ (Dkt. # 48)); (2) pro se Defendant Alan

Smith’s motion to use court facilities to serve his response to the motion for summary

judgment (MCF (Dkt. # 51)); (3) Mr. Smith’s motion for an extension of time to file an

amended response to the summary judgment motion (MFE (Dkt. # 55)); and (4) Mr.

ORDER - 1

 

 

10
` 11
12
13
14
15
16
17
18
19
20
21

22

 

 

Smith’s motion to stay this action pending the outcome of his state court personal
restraint petition and potential habeas proceedings (MTS (Dl<t. # 56)). Mr. Smith
opposes the Estate’s motion for summary judgment (Smith MSJ Resp. (Dkt. # 5()); Smith
MSJ Am. Resp. (Dkt. # 57)), and the Estate opposes Mr. Smith’s motion to stay (Estate
MSJ Reply (Dkt. # 53) at 2 (addressing Mr. Smith’s motion to stay)). The court has
considered the parties’ submissions in support of and in opposition to the motions, the
relevant portions of the record, and the applicable 1aW. Being fully advised,1 the court
GRANTS Mr. Smith’s motion for an extension of time to file an amended response,
DENIES as moot Mr. Smith’s motion for leave to use the court’s facilities, DENIES Mr.
Smith’s motion to stay, and GRANTS the Estate’s motion for summary judgment
II. BACKGROUND

This is an interpleader action involving life insurance benefits (See Compl. (Dl<t.
# 1).) The dispute concerns Who is entitled to $15(),0()0.00 in life insurance benefits
following the death of Ms. Smith_either (1) Mr. Smith, l\/ls. Smith’S former husband;
(2) the Estate; or (3) the Department of Social and Health Services (“DSHS”) as guardian
for the two minor children of Mr. Smith and Ms. Smith. (See id.) The dispute arose
because Mr. Smith Was charged With murdering Ms. Smith, and under Washington laW,
so-called “slayers” are not permitted to benefit under the life insurance policies of their

victims. (See id. 1111 1-13); RCW ll.84.020, .100.

 

1 The parties do not request oral argument on the motions (See MSJ at 1 ; MCF at 1; MFE
at 1; MTS at 1 ; Smith MSJ Am. Resp. at 1), and the court concludes that oral argument Would
not be helpful to its disposition of these motions. See Loca1Ru1es W.D. Wash. LCR 7(b)(4).

ORDER - 2

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

The court previously stayed this case pending resolution of the criminal charges
against Mr. Smith. (6/30/ 14 Order (Dkt. # 25) at 2-4.) On February 13, 2015, DSHS
moved to lift the stay, informing the court that the charges against Mr. Smith had resulted
in his conviction of first degree murder. (l\/lot. to Lift (Dl<t. # 26) at 1-2.) After receiving
no response from Mr. Smith or the Estate, the court granted DSHS’s motion, lifted the
stay, and entered a scheduling order. (3/6/ 15 Order (Dkt. # 27); 6/23/ 15 Sched. Order
(Dl<t. # 33).) The court set trial for October 24, 2016. (6/23/ 15 Sched. Order at 1.)

On l\/lay 23, 2016, Mr. Smith movedifor another stay, styled as a motion for
continuance, pending the result of his appeal of his criminal conviction (See Mot. for
Continuance (Dkt. # 36) at 1-2.) Neither DSHS nor the Estate opposed that motion (See
DSHS l\/lot. for Continu_ance Resp. (Dkt. # 38); Estate l\/lot. for Continuance Resp. (Dkt.
# 39).) The court granted Mri Smith’s motion and stayed these proceedings “until Mr.
Smith’s appeal from his criminal conviction has been resolved.” (7/1/16 Order (Dkt.

# 40) at 3.) The court ordered the parties to notify the court When the appeal Was
“sufficiently resolved.” (Ia’.)

On January 17, 2018, the parties informed the court that the United States
Supreme Court denied Mr. Smith’s petition for a vvrit of certiorari, Which meant that
“[t]he criminal case in Which Mr. Alan Smith vvas convicted of murdering his Wife
Susann Smith is fully resolved.” (1/17/18 JSR (Dkt. # 44).) Accordingly, the court lifted
the stay and entered a new trial schedule (1/23/ 18 Order (Dkt. # 45); 1/23/ 18 Sched.
Order (Dkt. # 46).)

//

ORDER - 3

 

 

 

10
11
12
13
14
15
n 16
17
18
19
20
21

22

 

 

Gn August 13, 2018, the Estate filed the present motion for summary judgment,
seeking a judgment for, and a disbursement of, the life insurance benefits at issue in this
case. (See generally MSJ.) The Estate noted its motion for September 21, 2018. (Icl. at v
1.) The Estate argues that, based on Mr. Smith’s criminal conviction for murdering Ms.
Smith, he is precluded from receiving theinsurance benefits under Washington’s
anti-slayer lavv. (Id. at 6-7 (citing chapter 11.84 RCW).) The Estate further claims that
the insurance proceeds should be disbursed to the Estate for ultimate distribution to the
tvvo minor children of Mr. _Smith and l\/ls. Smith. (Id. at 7-8.) DSHS filed a response in
support of the Estate’s motion (See DSHS MSJ Resp. (Dkt. # 52) at 1-2.)_ Mr. Smith
opposes the motion, based in part on his pending personal restraint petition that contests
his criminal conviction (Smith MSJ Am. Resp. at 1-10.)

In addition to the Estate’s pending summary judgment motion, Mr. Smith filed a
number of motions vvith the court.` First, on September 10, 2018, Mr. Smith filed a
motion pursuant to Federal Rule of Civil Procedure 5(b)(3) to use court facilities to serve
his original response to the summary judgment motion._ (See MCF.) Second, on
September 17, 2018, Mr. Smith filed a motion for an extension of time to file an amended
response. (See MFE; see also Smith MSJ Am. Resp.) Lastly, on September 25, 2018,
Mr. Smith filed a motion to stay this action pending the outcome of his personal restraint
petition and potential habeas proceedings (See MTS.)

The court first addresses Mr. Smith’s motions and then addresses the Estate’s

motion for summary judgment

//

ORDER - 4

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

III. ANALYSIS

A. Motion to Use Court Facilities and lVIotion for Extension of Time

On September 10, 2018, Mr. Smith filed a motion to use court facilities to Serve
his original response to the summary judgment motion on the Estate and DSHS. (See
MCF at 1-2.) Mr. Smith appears to have filed this motion under the belief that his
response vvas due on September 10, 2018. (See id. (Mr. Smith explaining that, on
September 4, he Was “very pressed to complete [the] response” and Was unable “to make
copies to serve opponents” before the end of the day).) The Estate, however, noted its
summary judgment motion for September 21, 2018 (l\/ISJ at 1), Which means that Mr.
Smith’s response Was not due until September 17, 2018, see Loca1 Rules W.D. Wash.
LCR 7 (d)(?>) (“Any opposition papers shall be filed and served not later than the Monday
before the noting date.”).

Before the court ruled on Mr. Smith’s motion to use court facilities, on September
17, 2018, Mr. Smith filed a motion for an extension of time to file an amended response.
(See MFE; see also Smith MSJ Am. Resp.; Dl<t.) l\/lr. Smith requested the extension
because “[d]ue to limited access to the law library . . . , [he] Was unable to incorporate all
intended materials in his initial response.” CMFE at l.) Under Federal Rule of Civil
Procedure 6(b)(l), “[W]hen an act may or must be done vvithin a specified time, the court
may, for good cause, extend the time: (A) With or Without motion or notice if the court
acts, or if a request is made, before the original time or its extension expires.” Fed. R.
Civ. P. 6(b)(l)(A). “Good cause” in this context “is a non-rigorous standard.”

Ahanchz`an v. Xenon Pictures, lnc., 624 F.3d 1253, 1259 (9th Cir. 2010). in determining

ORDER - 5

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21

22

 

 

whether good cause exists, the court considers the reason needed for the extension, any
bad faith on behalf of the moving party, and any prejudice to the nonmoving parties. See
ill at 1259-60. Here, l\/lr. Smith states that his limited access to the law library impeded
his ability to timely file an acceptable response The court does not find that Mr. Smith
acted in bad faith by requesting what amounted to an eight-day extension (See Smith
MSJ Am. Resp. (filed on September 25, 2018).) Moreover, neither the Estate nor DSHS
will suffer prejudice as the result of an extension, as evidenced by the fact that neither
party opposes the motion. (See generally Dl<t.) Finally, l\/Ir. Smith’s motion was timely
in that it was filed on September 17, 2018, which was the date his response to the Estate’s
motion for summary judgment was due See Fed. R. Civ. P. 6(b)(l)(A). Therefore, the
court GRANTS Mr. Smith’s motion for an extension of time to file an amended response
(See MFE.)

The court’s granting of this motion, in addition to Mr. Smith’s filing of an
amended response (see Smith MSJ Am. Resp.), moots l\/lr. Smith’s motion to use court
facilities to serve his original response because the original response is no longer
operative Rather, Mr. Smith’s amended response is his operative response to the
Estate’ s summary judgment motion Moreover, l\/lr. Smith did not renew the motion to
use court facilities to serve his amended response (See generally Dkt.) Therefore, the
court DENIES as moot Mr. Smith’s motion to use court facilities to serve his original
response (See MCF.)

//

//

ORDER - 6

 

 

 

10
11
12
13
14
' 15
16
17
is
19
20
21

22

 

 

B. Motion to Stay

On September 25 , 2018, Mr. Smith filed a motion to stay this action pending the
outcome of his state court personal restraint petition and potential habeas proceedings
(See MTS.) Mr. Smith bases his motion to stay on the arguments he raised in his
amended summary judgment response (See id. at 1 (“For the reasons presented in the
enclosed, Amended Response to Motion of 9 August for Summary Judgment . . . .”); see
generally Smith MSJ Am. Resp.) Mr. Smith’s amended response attacks his'underlying
criminal conviction on numerous grounds, including that his alleged confession was
improperly obtained and that exculpatory DNA evidence was improperly discounted
(See Smith MSJ Am. Resp. at 6-9.) Applicable to the motion to stay, Mr. Smith argues
that, because no court has ruled on the merits of the constitutional claims that he raised in
his personal restraint petition, his criminal conviction for murder in the first degree
cannot be considered “irrevocably upheld.” (Icl. at 7.) Moreover, according to Mr.
Smith, when DSHS did not oppose his petition for a writ of certiorari in the United States
Supreme Court, DSHS “conceded that the predicate conviction violates the Fourteenth
Amendment, having been found upon insufficient evidence, and is thus illegal.” (Id.)
l\/lr. Smith further alleges that, even if his personal restraint petition is not successful, he
still can pursue habeas relief. (See id.) For all of these reasons, Mr. Smith requests that
the court stay this action until his state court personal restraint petition and potential
habeas proceedings are resolved. (See MTS at 1.)

Personal restraint petitions provide an avenue for a petitioner to collaterally attack

his conviction See RAP 16.3-16.15; see also Matter ofCook, 792 P.2d 506, 509-12

ORDER - 7

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

(Wash. 1990). Tio obtain relief from personal restraint, a petitioner must establish that his
restraint is unlawful under one of seven enumerated grounds See RAP16.4(c); see also
Maz,‘rer of Cook, 792 P.2d at 510. Mr. Smith’s personal restraint petition is not before this
court, but Mr. Smith argues that it is relevant to this action because his status as a
slayer~and therefore his entitlement to insurance benefits_depends on the outcome of
his personal restraint petition (See generally MTS; Smith MSJ Am. Resp.)

“Under Washington law, any person who participates either as a principal or an
accessory before the fact, in the willful and unlawful killing of another individual is
deemed a slayer who cannot collect life insurance proceeds on the decedent.” Prirnerz`ca
Lz`fe lns. Co. v. Grirn, No. C09-0108RAJ, 2009 .WL 3297481, at *4 (W.D. Wash. Oct. 13,
2009) (citing RCW 11.84.010(5), .020, .100(1)). lnsurance proceeds that are otherwise
payable to the slayer as the beneficiary of a decedent’s life insurance policy are paid
instead to the decedent’s estate, unless the policy designates some other person as the
beneficiary RCW 11.84.100(1). “A final judgment of conviction for the willful and
unlawful killing of the decedent is conclusive for purposes of determining whether a
person is a slayer under this section`.” RCW 11.84.140(1). Washington’s anti-slayer laws j
are “construed broadly to effect the policy of this state that no person shall be allowed to
profit by his or her own wrong, wherever committed.” RCW 11.84.900.

Mr. Smith argues that, because he has a pending personal restraint petition and
potential habeas proceedings and because DSHS did not oppose his petition for a writ of
certiorari, his underlying conviction for murder in the first degree cannot be considered

“irrevocably upheld.” (See Smith MSJ Am. Resp. at 7 .) As applicable to this

ORDER - 8

 

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

 

interpleader action, the court understands Mr. Smith’s claim to be that this lack of finality
precludes a finding that he is a “slayer” who cannot collect the $150,000.00 in life
insurance benefits Mr. Smith is incorrect

On February 4, 2015, Mr. Smith was convicted of first degree murder in
Snohomish County Superior Court. (See Mot. to Lift at 2; see also MSJ, Ex. A at 19.)
This conviction was upheld by both the Washington Court of Appeals and the
Washington Supreme Court. (See generally MSJ, Ex A.) Although Mr. Smith
collaterally attacks that conviction, his efforts do not negate the fact that there now exists
“[a] final judgment of conviction for the willful and unlawful killing of the decedent.”
RCW 11.84.140(1); see also In re Qainn, 226 P.3d 208, 217 (Wash. Ct. App. 2010) (a
personal restraint petition can only be filed “within one year after the petitioner’s
conviction becomes final”) (emphasis added). The final conviction from the state courts
is “conclusive for purposes of determining whether a person is a slayer under [the
anti-slayer statutes].” RCW 11.84.140(1).

ln fact, other courts have held that a trial court conviction qualifies a person as a
slayer even while the conviction is on its original appeal See, e;g., Colaml)us Lz`fe Ins.
Co. v. Allen, Case No. 3:13-cv-1612-J-39JBT, 2015 WL 12838836, at *2 (M.D. Fla. Aug.
11, 2015). For example, the court inAllen applied Washington’s anti-slayer statutes after
a person was convicted of first degree murder in the trial court, but while his original
appeal was pending in the Washington Supreme Court. lcl. at *2 n.4. The court held that
the trial court conviction was sufficient to find that the person was a slayer who was not

entitled to insurance benefits Icl.

ORDER - 9

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Unlike the defendant in Allen, Mr. Smith has exhausted his initial appeals process,
each stage of which confirmed his criminal conviction (See generally MSJ, Ex. A.) Mr.
Smith has now moved on to his collateral attacks Notwithstanding his collateral attacks,
the conviction in the Snohomish County Superior Court provided “[a] final judgment of
conviction for the willful and unlawful killing of the decedent,” which “is conclusive for
purposes of determining whether a person is a slayer under this section” RCW
11.84.140(1); see also Primerica, 2009 WL 3297481, at *2, *4 (relying on the Superior
court conviction to hold that the defendant was a slayer who cannot collect insurance
proceeds, even though the defendant still had time to collaterally attack the underlying
conviction).

Mr. Smith is incorrect that the court must wait until a slayer pursues every
potential avenue of post-conviction relief before disbursing insurance proceeds (See
Smith MSJ Am. Resp. at 6-9.) l\/lr. Smith’s contention could indefinitely delay any
disbursement as there is always the potential that new evidence could emerge vSee 28
U.S.C. § 2244(d)(1)(D) (explaining that a writ of habeas corpus can be filed within one
year of “the date on which the factual predicate of the claim or claims presented could
have been discovered through the exercise of due diligence”). Mr. Smith’s proposal
would keep insurance proceeds forever in abeyance, effectively nullifying the anti-slayer
statutes’ direction to disburse proceeds to the decedent’s estate See RCW 11.84.100(1).
The court declines Mr. Smith’s invitation to read this contradiction into the law.

Moreover, although a “final judgment of conviction” is “conclusive,” see RCW

11.84.140(1), the court does not need a criminal conviction before it can determine

ORDER - 10

 

 

 

10`

11
12
13
14
15
16
17
18
19
20
21

22

 

 

whether Mr. Smith is a slayer for purposes of the'anti-slayer statutes “A criminal
conviction is not a Sine qua non to application of the Slayer’s Act.” Leavy, Taber,
Schultz & Bergclahl v. Mez‘ro. Lz'fe [ns. Co., 581 P.2d 167, 169 (Wash. Ct. App. 1978)
(citing Young v. .Seatz‘le, 172 P.2d 222 (Wash. 1946)). That is because, unlike the
heightened standard of proof in a criminal case, an anti-slayer action is a civil case judged
by a preponderance of the evidence Leayy, 581 P.2d at 169. As a result, “[c]onceivably
a person may be acquitted because guilt had not been proven beyond a reasonable doubt,
or conceivably a person may not even be tried and could still be shown in a civil action to
have been a willful slayer.” Icl. In other words, notwithstanding the finality of the Mr.
Smith’s criminal conviction, the court could, in theory, choose to rely on the record from
l\/lr. Smith’s criminal trial to find that, by a preponderance of the evidence, he is a slayer
and not entitled to Ms. Smith’s life insurance benefits See RCW 11.84.130 (“Any record
of conviction for having participated in the willful and unlawful killing of the

decedent . . . shall be admissible in evidence against a claimant of property in any civil
proceeding arising under this chapter.”).

But the court need not independently determine whether the state court’s record
proves by a preponderance of the evidence that Mr. Smith is a slayer. Mr. Smith’s
criminal conviction is conclusive evidence of his status See RCW 11.84.140(1). And
the court does not need to wait on Mr. Smith’s indefinite collateral attacks to reach this
conclusion Therefore, the court DENIES Mr. Smith’s motion to stay this matter pending

his personal restraint petition and potential habeas proceedings

//

ORDER - 11

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

C. Motion for Summary Judgment

Summary judgment is appropriate if the evidence shows “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Galen v.
Czy. of L.A., 477 F.3d 652, 658 (9th Cir. 2007). A fact is “material” if it might affect the
outcome of the case Anderson v. Liberly Lobby, Inc., 477 U.S. 242, 248 (1986). A
factual dispute is “‘genuine’ only if there is sufficient evidence for a reasonable fact
finder to find for the non-moving party.” Far Out Prods., ]nc. v. Oskar, 247 F.3d 986, 5
992 (9th Cir. 2001) (citing Anclerson, 477 U.S. at 248-49).

The moving party bears the initial burden of showing there is no genuine dispute
of material fact and that it is entitled to prevail as a matter of law. Celotex, 477 U.S. at
323. lf the moving party meets its burden of production, the burden then shifts to the
nonmoving party to identify specific facts from which a fact finder could reasonably find
in the nonmoving party’s favor. Celotex, 477 U.S. at 324; Ana'erson, 477 U.S. at 250.

The court is “required to view the facts and draw reasonable inferences in the light
most favorable to the [nonmoving] party.”' Scott v. Harris, 550 U.S. 372, 378 (2007)
(internal quotation marks and citation omitted). The court may not weigh evidence or
make credibility determinations in analyzing a motion for summary judgment because
those are “jury functions, not those of a judge.” Anclerson, 477 U.S. at 255.
Nevertheless, the nonmoving party “must do more than simply show that there is some
metaphysical doubt as to the material facts . . . . Where the record taken as a whole could

not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue

ORDER - 12

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

for trial.” Scon‘, 550 U.S. at 380 (internal quotation marks omitted) (quoting Matsashita
Elec. ]nclus. Co. v. Zenl`th Raclio Corp., 475 U.S. 574, 586-87 (1986)). Accordingly,
“mere allegation and speculation do not create a factual dispute for purposes of summary
judgment.” Nelson‘v. Pima ley. Coll., 83 F.3d 1075, 1081-82 (9th Cir. 1996).

The material facts of this case are not in dispute On February 12, 2013, l\/ls
Smith was murdered (See generally MSJ, Ex. A.) `At the time of her death,she was
married to 1\/1r. Smith. (Compl. at 2.) Also at the time of her death, Mr. Smith was
employed by The Boeing Company. (_lcl. at 3; MSJ at 2.) As a benefit of his
employment, Mr. Smith and l\/ls Smith were covered by a group life insurance policy
issued by National Union Fire lnsurance Company of Pittsburgh, PA (“National Union”).
(MSJ at 2.,) On April 17 , 2013, l\/Ir. Smith made a formal claim to National Union for the
$150,000.00 in insurance benefits that were available as a result of Ms Smith’s death.
(Compl. at 3.) On February 4, 2015, Mr. Smith was charged, convicted, and sentenced to
344 months in prison for the murder of Ms. Smith. (See MSJ, Ex. A at 19.) This
conviction was upheld by both the Washington Court of Appeals and the Washington
Supreme Court. (See generally id.)

Consequently, Mr. Smith is a slayer under Washington law and cannot collect the
proceeds of l\/ls. Smith’s life insurance policy as the policy’s beneficiary RCW

11.84.100(1); see supra § III.B. Further, because there is no secondary beneficiary listed

' on l\/ls. Smith’s life insurance policy (see Compl. at 4), the proceeds of the policy must be

paid to the Estate, see RCW 11.84.100(1). The court therefore GRANTS the Estate’s

motion for summary judgment and ORDERS that the life insurance benefits that have

ORDER - 13

 

 

 

10

11

12

13

14

15

16

17

18

19

20'

21

22

 

 

been deposited in the court’s registry be disbursed to the Estate for ultimate distribution
to the trusts established for the two minor children of Mr. Smith and Ms. Smith.
IV. CONCLUSION

For the foregoing reasons, the court GRANTS Mr. Smith’s motion for an
extension of time to file an amended response (Dkt. # 55), DEN1E8 as moot Mr. Smith’s
motion for leave to use the court’s facilities (Dkt. # 51), DENIES Mr. Smith’s motion to
stay (Dkt. # 56), and GRANTS the Estate’s motion for summary judgment (Dkt. # 48).`
The court also ORDERS that the life insurance benefits that have been deposited in the
court’s registry be disbursed to the Estate for ultimate distribution to the trusts established

for the two minor children of Mr. Smith and Ms. Smith.

itt
Dated this Ll_ day of December, 2018. QM Q\ QQVK

JAMES L. ROBART
United Sta es District Judge

ORDER - 14

 

 

 

